DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection to the claims under 35 U.S.C. 101 have been fully considered and they are persuasive. The rejection is now withdrawn.
Applicant’s arguments with respect to claim(s) 3-4, and 6-10 under U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims
	Claims 3-4 and 6-15 remain pending. 
	Claims 11-15 are withdrawn from consideration. 
	Claims 1-2 and 5 have been canceled. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 3 and 6, the phrase, "generate diagnosis support information for the subject based on the ultrasound image, the imaging position for the ultrasound image, and the first modality image …wherein the trained model is trained to output the diagnosis information based on inputs including the result of the computer-aided detection with the ultrasound image, the result of the computer-aided detection with the first modality image, and the imaging position for the ultrasound image" is unclear. It is unclear if the diagnosis information is generated twice with different pieces of information or based on the same information. 
Claims 4 and 7 respectively, recite a further step of generating information wherein the trained model is trained to output the generated diagnostic information. The claims recite “inputs” being different based on the input information. As such it is unclear if the diagnosis support information is generated one more time with different information. Furthermore, claims 4 and 7 recite “inputs” being different based on the input information. As such it is unclear how the diagnosis support information would be the same when being generated based on different inputs.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Objection
	Claim 6 recites “A medical information processing system according to claim 1”. Claim 1 has been canceled. Claim 6 should recite –A medical information processing system,---. Appropriate correction is needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang Shih-Ping (WO 0243801 A2, published 2002-06-06, hereinafter “Wang”, A copy this reference provided by PE2E is enclosed with this Office Action). 
Claim 3: Wang, A medical information processing system (Abstract: “A breast cancer screening system”), comprising: 
processing circuitry (FIGS.4, 7 and 9: a breast cancer screening apparatus; and claim 13: a processor) configured to 
acquire an ultrasound image of a subject (1204) (1204-Acquisition of Primary Ultrasound Slice) (Claim 13: “a processor configured to receive ultrasound data derived from ultrasound scans of the breast and generate therefrom a plurality of ultrasound image slices”), 
acquire a first modality image of the subject (1202) (1202 Acquisition of X-Ray Mammogram), the first modality image differing from the ultrasound image (The ultrasound image data and the X-ray mammogram data are obtained by two different imaging modalities, as such, the first modality image would differ from the ultrasound image), 
acquire an imaging position for the ultrasound image (1210) (The imaging position is the view of lesion in the ultrasound image, FIG.12A: 1210 localization of lesions), and 
generate diagnosis support information for the subject (1222) based on the ultrasound image, the imaging position for the ultrasound image (localization of lesions 1210), and the first modality image (1202 Acquisition of X-Ray Mammogram) (p.22, ll.3-4: at step 1224 a degree of user attention required for that feature (e.g. in the form of a highlighting symbol type, symbol brightness, etc) is determined; and FIG.12A shows that 1224 is generated based on the ultrasound image 1204, the position for the ultrasound image 1210, and the first modality image 1202) - The determining degree of required user attention for lesion 1224 with respect to the block diagram of Fig. 12A is seen a generating diagnosis support information for the subject based on the ultrasound image, the imaging position for the ultrasound image, and the first modality image; and
a memory storing a trained model (Page 12 para 2: “At step 1222, classifier algorithms, e.g. artificial neural network algorithms) - The computer-aided diagnoses would comprise a memory for storing the trained model (1222), 
wherein the processing circuitry is further configured to perform computer-aided detection with the ultrasound image (1210, 1214, 1218), perform computer-aided detection with the first modality image (1208, 1214, 1216), and generate the diagnosis support information for the subject (1224) by inputting a result of the computer-aided detection with the ultrasound image (1210, 1214, 1218), a result of the computer-aided detection with the first modality image (1208, 1214, 1216), and the imaging position for the ultrasound image (1210) to the trained model (1222), and (Referring to FIG. 12A: Page 11 Para 3: “FIG. 12A illustrates steps for computer-aided diagnosis…At steps 1202 [Acquisition of X-Ray Mammogram], 1204 [Acquisition of Primary Ultrasound Slice],…, respectively, the initial data for the x-ray mammogram information, primary ultrasound information, … is read into the CAD system. At steps 1208, 1210, and 1212, respectively, lesions in the patient are separately localized, i.e., areas containing possible lesions are initially identified, using the respective x-ray, primary ultrasound, and vibrational resonance data. At step 1214, lists of localized lesions are compared and adjusted as necessary....”; as well as Page 11 Para 4: “At steps 1216, 1218, and 1220, respectively, features of the lesions are separately extracted, using the respective x-ray, primary ultrasound.....”; as well as Page 12 para 2: “At step 1222, classifier algorithms, e.g. artificial neural network algorithms, are executed on the features extracted at steps 1216-1220, and at step 1224 a degree of user attention required for that feature (e.g. in the form of a highlighting symbol type, symbol brightness, etc.) is determined.”)
wherein the trained model is trained to output the diagnosis support information (Page 12 para 2: “At step 1222, classifier algorithms, e.g. artificial neural network algorithms, are executed on the features extracted at steps 1216-1220, and at step 1224 a degree of user attention required for that feature (e.g. in the form of a highlighting symbol type, symbol brightness, etc.) is determined. Finally, at step 1226 the CAD results are output for display in accordance with step 1118 of FIG. 11 , supra.”) based on inputs including the result of the computer-aided detection with the ultrasound image, the result of the computer-aided detection with the first modality image, and the imaging position for the ultrasound image (See FIG. 12A, wherein the inputs includes the result of the CAD with the ultrasound image, the results of the CAD with the first modality image, and the imaging position for the ultrasound image which would be the view of the ultrasound image.).  
 
Claim 4: Wang discloses all the elements of claim 3 above. Wang further discloses, 
wherein the processing circuitry is further configured to generate the diagnosis support information (1222) for the subject by inputting the result of the computer- aided detection with the ultrasound image (1210, 1214, 1218), the result of the computer-aided detection with the first modality image (1208, 1214, 1216), the imaging position for the ultrasound image (1210), the ultrasound image (1204), and the first modality image (1202) to the trained model, and (Referring to FIG. 12A: Page 11 Para 3: “FIG. 12A illustrates steps for computer-aided diagnosis…At steps 1202 [Acquisition of X-Ray Mammogram], 1204 [Acquisition of Primary Ultrasound Slice],…, respectively, the initial data for the x-ray mammogram information, primary ultrasound information, … is read into the CAD system. At steps 1208, 1210, and 1212, respectively, lesions in the patient are separately localized, i.e., areas containing possible lesions are initially identified, using the respective x-ray, primary ultrasound, and vibrational resonance data. At step 1214, lists of localized lesions are compared and adjusted as necessary....”; as well as Page 11 Para 4: “At steps 1216, 1218, and 1220, respectively, features of the lesions are separately extracted, using the respective x-ray, primary ultrasound.....”; as well as Page 12 para 2: “At step 1222, classifier algorithms, e.g. artificial neural network algorithms, are executed on the features extracted at steps 1216-1220, and at step 1224 a degree of user attention required for that feature (e.g. in the form of a highlighting symbol type, symbol brightness, etc.) is determined.”)
wherein the trained model is trained to output the diagnosis support information  (Page 12 para 2: “At step 1222, classifier algorithms, e.g. artificial neural network algorithms, are executed on the features extracted at steps 1216-1220, and at step 1224 a degree of user attention required for that feature (e.g. in the form of a highlighting symbol type, symbol brightness, etc.) is determined. Finally, at step 1226 the CAD results are output for display in accordance with step 1118 of FIG. 11 , supra.”) based on inputs including the result of the computer-aided detection with the ultrasound image (1210, 1214, 1218), the result of the computer-aided detection with the first modality image (1208, 1214, 1216), the imaging position for the ultrasound image (1210), the ultrasound image (1204), and the first modality image (1202) (See FIG. 12A, wherein the inputs include the CAD with the ultrasound image, which includes the ultrasound image, and the result of the CAD with the first modality image, and the imaging position for the ultrasound image that is the view of the ultrasound image in order to determine the degree of required user attention for lesion.).  

Claim 6: Wang discloses, A medical information processing system (Abstract: “A breast cancer screening system”), 
comprising: 
processing circuitry configured to 
acquire an ultrasound image of a subject (1204) (1204-Acquisition of Primary Ultrasound Slice)(Claim 13: “a processor configured to receive ultrasound data derived from ultrasound scans of the breast and generate therefrom a plurality of ultrasound image slices”),
acquire a first modality image of the subject (1202)(1202 Acquisition of X-Ray Mammogram), the first modality image differing from the ultrasound image (The ultrasound image data and the X-ray mammogram data are obtained by two different imaging modalities, as such, the first modality image would differ from the ultrasound image), 
acquire an imaging position for the ultrasound image (1210) (The imaging position is the view of lesion in the ultrasound image, FIG.12A: 1210 localization of lesions), and 
generate diagnosis support information for the subject based on the ultrasound image, the imaging position for the ultrasound image, and the first modality image (p.22, ll.3-4: at step 1224 a degree of user attention required for that feature (e.g. in the form of a highlighting symbol type, symbol brightness, etc) is determined; and FIG.12A shows that 1224 is generated based on the ultrasound image 1204, the position for the ultrasound image 1210, and the first modality image 1202) - The determining degree of required user attention for lesion 1224 with respect to the block diagram of Fig. 12A is seen a generating diagnosis support information for the subject based on the ultrasound image, the imaging position for the ultrasound image, and the first modality image; and 
a memory storing a trained model (Page 12 para 2: “At step 1222, classifier algorithms, e.g. artificial neural network algorithms) - The computer-aided diagnoses would comprise a memory for storing the trained model (1222), 
wherein the processing circuitry is further configured to generate a second modality image (1216)(X-ray Mammogram Feature Extraction For Lesion) by processing the first modality image (1202) based on the imaging position for the ultrasound image (1210) (1216 is seen as the second modality image generated based on processing 1202, 1210, and 1214. refer to the block diagram of FIG. 12A) , perform computer-aided detection with the ultrasound image (1210, 1214, 1218), perform computer-aided detection with the second modality image (1216, 1222, 1224), and generate the diagnosis support information (1226) for the subject by inputting a result of the computer-aided detection with the ultrasound image (1210, 1214, 1218) and a result of the computer-aided detection with the second modality image (1216, 1222, 1224) to the trained model (Referring to FIG. 12A: Page 11 Para 3: “FIG. 12A illustrates steps for computer-aided diagnosis…At steps 1202 [Acquisition of X-Ray Mammogram], 1204 [Acquisition of Primary Ultrasound Slice],…, respectively, the initial data for the x-ray mammogram information, primary ultrasound information, … is read into the CAD system. At steps 1208, 1210, and 1212, respectively, lesions in the patient are separately localized, i.e., areas containing possible lesions are initially identified, using the respective x-ray, primary ultrasound, and vibrational resonance data. At step 1214, lists of localized lesions are compared and adjusted as necessary....”; as well as Page 11 Para 4: “At steps 1216, 1218, and 1220, respectively, features of the lesions are separately extracted, using the respective x-ray, primary ultrasound.....”; as well as Page 12 para 2: “At step 1222, classifier algorithms, e.g. artificial neural network algorithms, are executed on the features extracted at steps 1216-1220, and at step 1224 a degree of user attention required for that feature (e.g. in the form of a highlighting symbol type, symbol brightness, etc.) is determined.”), and 
wherein the trained model is trained to output the diagnosis support information (Page 12 para 2: “At step 1222, classifier algorithms, e.g. artificial neural network algorithms, are executed on the features extracted at steps 1216-1220, and at step 1224 a degree of user attention required for that feature (e.g. in the form of a highlighting symbol type, symbol brightness, etc.) is determined. Finally, at step 1226 the CAD results are output for display in accordance with step 1118 of FIG. 11 , supra.”)  based on inputs including the result of the computer-aided detection with the ultrasound image (1210, 1214, 1218) and the result of the computer-aided detection with the second modality image (1216, 1222, 1224) (See FIG. 12A, wherein the inputs includes the result of the CAD with the ultrasound image and the results of the CAD with the second modality image.).  

Claim 7: Wang discloses all the elements of claim 6 above. Wang further discloses, wherein the processing circuitry is further configured to generate the diagnosis support information (1226) for the subject by inputting the result of the computer- aided detection with the ultrasound image (1210, 1214, 1218), the result of the computer-aided detection with the second modality image (1216, 1222, 1224), the ultrasound image (1204), and the second modality image (1216) to the trained model (Refer to the discussion above in claim 3 with respect to FIG. 12A, In addition the ultrasound image would be included since the CAD analysis includes this image.). and 
wherein the trained model (Page 12 para 2: “At step 1222, classifier algorithms, e.g. artificial neural network algorithms) is trained to output the diagnosis support information (1226) based on inputs including the result of the computer-aided detection with the ultrasound image (1210, 1214, 1218), the result of the computer-aided detection with the second modality image (1216, 1222, 1224), the ultrasound image (1204), and the second modality image (1216)(See FIG. 12A, wherein the inputs include the CAD with the ultrasound image, which includes the ultrasound image, and the result of the CAD with the second modality image, the ultrasound image, and the second modality image in order to determine the degree of required user attention for lesion.).  

Claim 8: Wang discloses all the elements of claim 3 above. Wang further discloses, wherein the processing circuitry is further configured to specify, based on the imaging position for the ultrasound image (1210), a position on the first modality image (1208) that corresponds to the imaging position (1208 Localization of lesions is a position on the first modality image that correspond to the imaging position), (Page 11 para 3 : “At steps 1208, 1210, and 1212, respectively, lesions in the patient are separately localized, i.e., areas containing possible lesions are initially identified, using the respective x-ray, primary ultrasound, and vibrational resonance data.“ The identified areas of possible lesions are seen as specifying the imaging position for the ultrasound image and the first modality image, refer to FIG. 12A) and  
wherein the processing circuitry is further configured to specify the position corresponding to the imaging position (1210) in response to computer-aided detection with the ultrasound image (1210, 1214, 1218) resulting in an indication of a diseased state (Refer to Fig. 12A, The CAD analysis further compares and adjust the list of suspect lesions amount the modality images and determines classifiers for the artificial neural network to produce a determined degree of required user attention for lesion, which would be the result of an indication of a diseased state based on the specified imaging position in response to the CAD with the ultrasound image.).  

Claim 9: Wang discloses all the elements of claim 8 above. Wang further discloses, wherein the processing circuitry is further configured to plot a mark indicative of the imaging position for the ultrasound image (1210 Localization of lesions) on a schematic diagram of a breast of the subject (refer to the highlighting arrows that draw attention of the radiologist toward the suspicious lesions appearing in the ultrasound image slices in Fig. 9, Page 10 Para 1: “FIG. 9 shows highlighting arrows 918 to draw the attention of the radiologist toward the suspicious lesions appearing in the ultrasound image slices.”), and specify a region of interest corresponding to a position of the plotted mark (1208 Localization of Lesions) on the first modality image (1202) (Page 5 Para 2: “the screening system performs computer-aided diagnosis (CAD) algorithms on the ultrasound image slices for detecting suspicious locations in the breast. Highlighting marks are superimposed at the suspicious locations of the ultrasound image slices, or alternatively an additional display device is used to display suspicious lesion information using other methods, e.g., using a three- dimensional display method. Optionally, the screening system includes devices that perform CAD algorithms on the x-ray mammogram view as well. The x-ray mammogram, the ultrasound image slices, the ultrasound CAD outputs, and the x-ray mammogram CAD outputs may be quickly displayed to the user in various combinations according to input commands from the user.”).  

Claim 10: Wang discloses all the elements of claim 3 above. Wang further discloses, wherein the first modality image (1202) is a mammogram (1202 Acquisition of X-Ray Mammogram), a magnetic resonance imaging (MRI) image, a positron emission mammography (PEM) image, a positron emission tomography (PET) image, or a computed tomography (CT) image.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.R./Examiner, Art Unit 3793   



/YI-SHAN YANG/Primary Examiner, Art Unit 3793